

115 S3097 IS: To direct the Secretary of the Treasury to report on tax compliance with respect to non-employer business income, and for other purposes.
U.S. Senate
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3097IN THE SENATE OF THE UNITED STATESJune 20, 2018Mr. Warner introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo direct the Secretary of the Treasury to report on tax compliance with respect to non-employer
			 business income, and for other purposes.
	
 1.FindingsCongress makes the following findings: (1)Contingent and alternative work arrangements play a significant role in our economy and our labor force.
 (2)More information about those in contingent and alternative work arrangements would lead to better policymaking in areas affecting this population.
 (3)The Census Bureau defines a non-employer business as a business which has no paid employees, has annual business receipts of $1,000 or more ($1 or more in the construction industry), and is subject to Federal income taxes.
 (4)Studying non-employer business income should provide some insight into the tax situation of contingent and alternative workers, and shifts between wage and non-employee business income over time.
 (5)Tax compliance for non-employer businesses is more complex as compared to compliance with respect to wage income, and could be made easier through updates to the withholding, reporting, and filing regimes.
 (6)While the release of the Bureau of Labor Statistics’ preliminary findings of the Contingent and Alternative Work Arrangement Supplement to the Current Population Survey provided valuable information about this workforce, it also left unanswered questions about workers who use contingent or alternative work arrangements to supplement their income from more traditional arrangements.
 (7)Additional analysis by the Department of the Treasury could shed further light on these issues. 2.Study and report (a)In generalThe Secretary of the Treasury (or the Secretary's delegate) shall conduct a study and prepare a report to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives which evaluates—
 (1)tax compliance with respect to non-employer business income, including whether there is significant over-reporting of non-employer business income due to underutilization of allowable deductions and other tax benefits (if feasible, reported separately for income earned through online and mobile platforms and income earned by other means);
 (2)the current tax withholding, reporting, and filing systems to identify how they could be updated to reflect the growing numbers of workers earning non-employer business income; and
 (3)how the earning of wage income and non-employer business income has changed over time, specifically, dividing by income decile and analyzing at least the most recent 10 years of available tax filing information including—
 (A)the percentage of taxpayers who earn wage income but do not earn non-employer business income; (B)the percentage of taxpayers who earn non-employer business income but do not earn wage income;
 (C)the percentage of taxpayers who earn both wage income and non-employer business income; and (D)among those earning both wage income and non-employer business income, dividing by income decile, the average percentage of such taxpayers' income which comes from each category (if feasible, reported by separating capital asset income from other forms of non-employer business income).
 (b)ReportThe report required by subsection (a) shall be provided not later than September 30, 2019.